Citation Nr: 1136503	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-47 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1951 to March 1953.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his November 2010 substantive appeal, the Veteran requested a Board hearing.  But in July 2011, the Veteran withdrew that request.  Accordingly, the Board may proceed to adjudicate the appeal without first providing the Veteran a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide the Veteran with an examination.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding his appeal.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, there are currently diagnosed lumbar spine disabilities.  An October 2007 private medical record noted advanced lumbar spine degenerative disc and arthritic joint disease.  November 2009 VA medical records provide diagnoses of lumbar spine degenerative disc disease and slight mild degenerative disc disease of the thoracic spine.  Additionally, the Veteran has provided lay statements regarding an injury during service.  He asserts that he injured his back while building roads during service in Korea.  He had 11 months of foreign service and was awarded the Korean Service Medal.  The Board notes that the Veteran's service treatment records are not of record and have been determined to be unavailable.  See Ussery v. Brown, 8 Vet. App. 64, 68 (1995) (noting that where a veteran's records are lost or destroyed, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision).  

Furthermore, the Veteran has also alleged continuity of symptomatology; in March and August 2009 statements, he asserted that he had back trouble upon his return from Korea and that he has had a bad back for years.  Moreover, a private medical record from September 1969 provides a diagnosis of lumbar spine degenerative disc disease.  An August 2011 letter from the Veteran's former chiropractor, RS, stated that he treated the Veteran from 1970 to 1998 when he retired.  He stated that the Veteran related to him that he injured his back during service in Korea.  RS noted that with treatment the Veteran's low back pain was relieved, but was easily aggravated and that treatment had continued on an as-needed basis.  

Considering VA's heightened duty to assist the Veteran in developing this claim, the Board finds that an examination is required because there is competent evidence of currently diagnosed lumbar spine disabilities, evidence of an in-service event, and an indication that the current disabilities may be associated with the in-service event.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  Accordingly, remand is required for an examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with an appropriate examination to determine the etiology of the lumbar spine disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must first elicit from the Veteran a detailed history of the alleged in-service injury and the symptomatology directly thereafter.  Then, the examiner must elicit from the Veteran the lumbar spine symptomatology asserted to have existed since his return from Korea.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lumbar spine degenerative disc disease and/or degenerative joint disease was caused or aggravated by active service.  The examiner must specifically address the Veteran's assertions of an in-service injury to his lumbar spine.  The examiner must also specifically address the presence of lumbar spine degenerative disc disease in the 1969 service records and the treatment of a lumbar spine condition as early as 1970.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



